--------------------------------------------------------------------------------

 
                                                                                Exhibit
10.3

 
AMENDED AND RESTATED LOCK-UP AGREEMENT
 
This AMENDED AND RESTATED LOCK-UP AGREEMENT (this “Agreement”), is entered into
and effective as of December 29, 2006, by and among New World Brands, Inc., a
Delaware corporation (the “Company”), Qualmax, Inc., a Delaware corporation
(“Qualmax”), M. David Kamrat, an individual (“D. Kamrat”), Jane Kamrat, an
individual (“J. Kamrat”), Noah Kamrat, an individual (“N. Kamrat”), Tracy
Habecker, an individual (“T. Habecker” and together with D. Kamrat, J. Kamrat
and N. Kamrat the “Kamrat Family”, and together with the Kamrat Family and
Qualmax, the “Qualmax Holders”), Dr. Selvin Passen, an individual (“Dr.
Passen”), Oregon Spirit, LLC, a Nevada limited liability company (“Oregon
Spirit”), P&S Spirit, LLC, a Nevada limited liability company (“P&S” and
together with Dr. Passen and Oregon Spirit, the “P&S Holders”).
 
RECITALS
 
In connection with the execution and delivery of a Subscription Agreement as
amended and restated effective December 29, 2006 by and between the Company,
P&S, and D. Kamrat and N. Kamrat (the “Subscription Agreement”), the parties
hereto entered into a Lock-Up Agreement dated as of December 29, 2006 (the
“Original Lock-Up Agreement”). In connection with the amendment and restatement
of the Subscription Agreement, the parties now desire to amend and restate the
Original Lock-Up Agreement in its entirety, as provided herein.
 
As of the date hereof, the Qualmax Holders own, or have the right to purchase or
acquire, shares of common stock, par $0.01 per share (the “Common Stock”) of the
Company and/or shares of Series A Convertible Preferred Stock, par value $0.01
per share (the “Series A Stock”) of the Company, in the amounts set forth
opposite each Qualmax Holder’s name on Schedule A hereto (such shares, the
“Qualmax Shares”).
 
As of the date hereof, the P&S Holders own, or have the right to purchase or
acquire, shares of Common Stock and/or shares of Series A Stock, in the amounts
set forth opposite each P&S Holders’ name on Schedule B hereto (such shares, the
“P&S Shares”).
 
The Company and P&S are parties to an Amended and Restated Stock Subscription
Agreement of even date herewith (the “Restated Subscription Agreement”),
pursuant to which the Company has agreed to sell to P&S, and P&S has agreed to
purchase from the Company, up to a total of 18.600756 shares of Series A Stock,
which shares of Series A Stock are convertible into a total of 55,555,556 shares
of Common Stock, as well as warrants to purchase additional shares of Series A
Stock (or Common Stock).
 
As a condition to the execution and delivery of the New Subscription Agreement
and the consummation of the transactions contemplated thereby at the Tranche A
Closing (as defined therein), the parties hereto desire to enter into this
Agreement to amend and restated the Original Lock-Up Agreement in its entirety
and to set forth certain agreements and arrangements among them with respect to
the disposition of the Qualmax Shares and the P&S Shares from and after the date
hereof.
 

1

--------------------------------------------------------------------------------



NOW, THEREFORE, for good and valuable consideration, including the mutual
promises and agreements herein made, the receipt and sufficiency of which is
hereby acknowledged, and intending to be legally bound hereby, the parties
hereto agree as follows:1. Definitions. Capitalized terms used in this Agreement
that are not otherwise defined shall have the meanings assigned to such terms in
this Section 1. Capitalized terms used in this Agreement that are not otherwise
defined shall have the meanings assigned to such terms in the Restated
Subscription Agreement, which definitions are hereby incorporated by reference.
 
“Affiliate” means, with respect to a specified Person, any other Person which
controls, is controlled by or is under common control with such specified
Person. For purposes of the definition of Affiliate, the term “control”
(including the terms “controls”, “controlled by” and “under common control
with”) means the possession, direct or indirect, of the power to direct or cause
the direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise, and for the avoidance
of doubt, shall include an executive officer, member, manager or director of a
Person.
 
“Company Shares” means the Qualmax Shares and the P&S Shares owned on the date
hereof, and includes any shares of capital stock of the Company acquired,
directly or indirectly, by any Restricted Stockholder from and after the date
hereof, whether in a private transaction (with the Company or any other Person),
upon the exercise of any Derivative Securities or pursuant to any block sale;
provided that Company Shares shall not include: (1) 9,750,000 shares of Common
Stock owned by Selvin and Sylvia Passen, TBTE; (2) the 500,000 shares of the
Company’s common stock recently acquired, or in the process of being acquired,
by Dr. Selvin Passen or his affiliates, from William Kedersha and from Costas
Ataliotis; or (3) any shares of Common Stock acquired by any Qualmax Holder
and/or P&S Holder in any open market purchase.
 
“Derivative Securities” means options or warrants to purchase Company Shares, or
any securities convertible into, exchangeable for or that represent the right to
receive Company Shares, owned on the date hereof, and includes any options or
warrants to purchase Company Shares, or any securities convertible into,
exchangeable for or that represent the right to receive Company Shares acquired,
directly or indirectly, by any Restricted Stockholder from and after the date
hereof, whether in a private transaction (with the Company or any other Person)
or pursuant to any block sale.
 
“Family Member” means, with respect to any Restricted Stockholder who is a
natural person, all the lineal descendants and ascendants in direct line of such
Restricted Stockholder and the siblings of such Restricted Stockholder and their
lineal descendants and a husband or wife or widower or widow of any of the above
Persons and for the purposes aforesaid a step child or adopted child or
illegitimate child of any Person shall be deemed to be a lineal descendant.
 

2

--------------------------------------------------------------------------------



“Family Trusts” means, with respect to any Restricted Stockholder who is a
natural person who holds Company Shares and/or Derivative Securities, trusts
under which no substantial beneficial interest in any of the Company Shares
and/or Derivative Securities held by such trust is vested in any Person other
than such Restricted Stockholder and/or Family Members of such Restricted
Stockholder. For purposes of this definition, a Person shall be considered
“beneficially interested” in Company Shares and/or Derivative Securities if such
share or any income related thereto is transferred or paid or applied or
appointed to or for the benefit of such Person, or any voting or other rights
attaching thereto are exercisable by or as directed by such Person pursuant to
the terms of such trust or as the result of an exercise of a power or discretion
conferred by such terms on any Person or Persons.
 
“Permitted Transferee” means: (a) in the case of any Qualmax Holder, any other
Qualmax Holder; (b) in the case of any P&S Holder, any other P&S Holder; and (c)
in the case of any Restricted Stockholder, a Family Trust, but solely for
financial planning purposes.
 
“Person” means any individual, corporation, limited liability company,
partnership, joint venture, association, trust, unincorporated organization,
governmental body or authority or any other entity.
 
“Qualmax Representative” means D. Kamrat and N. Kamrat, acting together.
 
“Restricted Stockholder” means any Qualmax Holder, P&S Holder and/or any
Permitted Transferee.
 
“Transfer” means any offer, sale, contract to sell, pledge, hypothecation,
encumbrance, grant of an option to purchase, short sale or other disposition or
transfer of any Company Shares or Derivative Securities.

2. Lock-Up Agreement. During the term of this Agreement: (a) each Qualmax Holder
and each Permitted Transferee of a Qualmax Holder, covenants and agrees that it
will not Transfer any Company Shares or any Derivative Securities owned by such
Person without the prior written consent of the P&S Representatives; and (b)
each P&S Holder and each Permitted Transferee of a P&S Holder covenants and
agrees that it will not Transfer any Company Shares or any Derivative Securities
owned by such Person, without the prior written consent of the Qualmax
Representatives; provided, however, that the foregoing notwithstanding, each
Restricted Stockholder shall be permitted to Transfer any Company Shares and/or
Derivatives Securities of such Person without the prior written consent of the
other so long as: (i) such Transfer is to a Permitted Transferee; (ii) such
Permitted Transferee agrees, in writing, to be bound by this Agreement to the
same extent as the Person Transferring such securities (to the extent not
already a party hereto); and (iii) such Transfer (by itself or when viewed as
one of a series of related transactions) would not result in the circumvention
of any of the provisions of this Section 2. Notwithstanding anything contained
in this Agreement to the contrary, in the event that Qualmax is merged with the
Company, or there shall occur any other transaction pursuant to which the
stockholders of Qualmax receive shares of Common Stock in exchange for, or in
lieu of, shares of common stock in Qualmax, no Person who acquires shares of
Common Stock in connection therewith, other than the Kamrat Family, shall be
subject to this Agreement, whether as a Permitted Transferee of Qualmax, or
otherwise.
 
 
3

--------------------------------------------------------------------------------


 
 
3. Acquisitions/Transfers of Company Shares and/or Derivative Securities.
Promptly following the acquisition, or Transfer, after the date hereof by any
Qualmax Holder and/or P&S Holder of additional Company Shares or Derivative
Securities, such Qualmax Holder or P&S Holder, as the case may be, shall provide
written notice to the Company (a “Transfer Notice”) setting forth: (a) the
number of Company Shares and/or Derivative Securities acquired and/or
Transferred; (b) the date acquired and/or Transferred; and (c) a general
description of the nature of the transaction in which such Company Shares and/or
Derivative Securities were acquired and/or Transferred. As soon as reasonably
practicable following the receipt of an Transfer Notice, the Company shall amend
Schedule A and/or Schedule B, to the extent applicable, to reflect the
acquisition and/or Transfer of any such Company Shares and/or Derivative
Securities, and shall send each Qualmax Holder and P&S Holder a copy of such
Schedule, as updated, to reflect the same.
 
4. Termination. This Agreement shall terminate on the earliest to occur of: (a)
the mutual agreement by the Qualmax Representatives and the P&S Representatives
hereto; and (b) December 31, 2008; provided, however, that in the event that (i)
the Tranche B-1 Closing Condition under Section is satisfied and P&S fails to
purchase the Tranche B-1 Shares at the Tranche B-1 Closing or (ii) the Tranche
B-2 Closing Condition is satisfied and P&S fails to purchase the Tranche B-2
Shares, or the Aggregate Tranche B Shares, as applicable, at the Tranche B-2
Closing, or (iii) the Tranche B-1 or Tranche B-2 Closing Condition is not
satisfied and P&S fails to exercise the purchase option under Section (1)(e) of
the Subscription Agreement as to the Tranche B-1 Shares or the Tranche B-2
Shares, respectively (the “Terminative Event”), the terms of this Agreement
shall be of no further force and effect as of December 31, 2007.

5. Notices. Unless otherwise specifically provided herein, all notices or other
communications under this Agreement shall be effective only if in writing and
delivered by hand, delivered by telecopier, or mailed by overnight courier
service:
 
(a) if to the Company or Qualmax, addressed to its principal executive offices
at 340 West Fifth Avenue, Eugene, Oregon 97401, Attn: General Counsel, with a
copy to Kramer Levin Naftalis & Frankel LLP, 1177 Avenue of the Americas, New
York, New York 10036, Attn: Scott S. Rosenblum; and
 
(b) if to P&S, TBTE or Oregon Spirit, addressed to 2019 SW 20th Street, Suite
108, Fort Lauderdale, Florida 33315, Attn: Selvin Passen, M.D., with a copy to
Adelberg Rudow, Dorf & Hendler, LLC, 7 Saint Paul Street, Suite 600, Baltimore,
MD 21202, Attn: David B. Rudow, Esquire.
 
6. Amendment. This Agreement may not be modified, amended, altered or
supplemented, except by a written agreement executed by each of the parties
hereto.
 
7. Entire Agreement. This Agreement contains the entire understanding and
agreement of the parties relating to the subject matter hereof and supersedes
all prior and/or contemporaneous understandings and agreements of any kind and
nature (whether written or oral) among the parties with respect to such subject
matter, including the Original Agreement, all of which are merged herein.
 
 
4

--------------------------------------------------------------------------------


 
 
8. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida applicable to agreements made
and to be performed in that state, without regard to any of its principles
of conflicts of laws or other laws which would result in the application of the
laws of another jurisdiction. This Agreement shall be construed and interpreted
without regard to any presumption against the party causing this Agreement to be
drafted.
 
9. Waiver of Jury Trial. EACH OF THE PARTIES HEREBY UNCONDITIONALLY AND
IRREVOCABLY WAIVES THE RIGHT TO A TRIAL BY JURY IN ANY ACTION, SUIT OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY. EACH OF THE PARTIES UNCONDITIONALLY AND IRREVOCABLY
CONSENTS TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF FLORIDA AND
THE FEDERAL DISTRICT COURT FOR THE DISTRICT OF FLORIDA WITH RESPECT TO ANY SUIT,
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY, AND EACH OF THE PARTIES HEREBY UNCONDITIONALLY
AND IRREVOCABLY WAIVES ANY OBJECTION TO VENUE IN FLORIDA OR SUCH DISTRICT, AND
AGREES THAT SERVICE OF ANY SUMMONS, COMPLAINT, NOTICE OR OTHER PROCESS RELATING
TO SUCH SUIT, ACTION OR OTHER PROCEEDING MAY BE EFFECTED IN THE MANNER PROVIDED
IN SECTION 4.

10. Severability. The parties agree that if any provision of this Agreement be
held to be invalid, illegal or unenforceable in any jurisdiction, that holding
shall be effective only to the extent of such invalidity, illegally or
unenforceability without invalidating or rendering illegal or unenforceable the
remaining provisions hereof, and any such invalidity, illegally or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. It is the intent of the
parties that this Agreement be fully enforced to the fullest extent permitted by
applicable law.
 
11. Binding Effect; Assignment. Except as otherwise provided herein, this
Agreement and the rights and obligations hereunder may not be assigned by any
party hereto without the prior written consent of the other parties hereby. This
Agreement shall be binding upon and shall inure to the benefit of the parties
hereto and their respective successors and permitted assigns.
 
12. Headings. The section headings contained in this Agreement (including,
without limitation, section headings and headings in the exhibits and schedules)
are inserted for reference purposes only and shall not affect in any way the
meaning, construction or interpretation of this Agreement. Any reference to the
masculine, feminine, or neuter gender shall be a reference to such other gender
as is appropriate. References to the singular shall include the plural and vice
versa.
 
 
5

--------------------------------------------------------------------------------


 
 
13. Counterparts. This Agreement may be executed in two or more counterparts,
and by the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original, and all of which, when taken
together, shall constitute one and the same document. This Agreement shall
become effective when one or more counterparts, taken together, shall have been
executed and delivered by all of the parties.
 
[signature pages follow]
 
 
 
COUNTERPART SIGNATURE PAGE
 
TO
 
AMENDED AND RESTATED LOCK-UP AGREEMENT
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement
effective as of the date first written above.
 
NEW WORLD BRANDS, INC.
 


 
By: ________________________     
Name: M. David Kamrat
Title: CEO
 
 
 

6

--------------------------------------------------------------------------------




COUNTERPART SIGNATURE PAGE
 
TO
 
AMENDED AND RESTATED LOCK-UP AGREEMENT
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement
effective as of the date first written above.
 
QUALMAX HOLDERS:
 
QUALMAX, INC.
 
By:__________________________________    
Name: M. David Kamrat
Title: CEO
 
Address: 340 W. 5th Avenue
          Eugene, OR 97401
 
Fax:    (541) 302-3064
 
 
 
 
 
___________________________________
M. David Kamrat
 
Address: c/o New World Brands, Inc.
340 W. 5th Avenue
Eugene, OR 97401
Fax:         (541) 302-3064
 
 
________________________________
Noah Kamrat
 
Address:   c/o New World Brands, Inc.
340 W. 5th Avenue
Eugene, OR 97401
 
Fax:        (541) 302-3064
 
 
__________________________________
Jane Kamrat
 
Address:   c/o New World Brands, Inc.
340 W. 5th Avenue
Eugene, OR 97401
 
Fax:        (541) 302-3064
 
 
____________________________________
Tracy Habecker
 
 
Address:   c/o New World Brands, Inc.
340 W. 5th Avenue
Eugene, OR 97401
Fax:         (541) 302-3064
 

 


 
 

 



7

--------------------------------------------------------------------------------




COUNTERPART SIGNATURE PAGE
 
TO
 
AMENDED AND RESTATED LOCK-UP AGREEMENT
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement
effective as of the date first written above.
 
P&S HOLDERS:
 
OREGON SPIRIT, LLC
 
By:_____________________________________    
Name: Selvin Passen, M.D.
Title: Manager
 
Address:   2001 S.W. 20th Street, #102
Ft. Lauderdale, FL 33315
        _________________________
        _________________________
 
Fax:    
 
 
P&S Spirit, LLC
 
By:__________________________________    
Name: Selvin Passen, M.D.
Title: Manager
 
Address:   2001 S.W. 20th Street, #102
Ft. Lauderdale, FL 33315
        ___________________________
        ___________________________
 
Fax:    
 
 
_____________________________
Dr. Selvin Passen
 
Address:   2001 S.W. 20th Street, #102
Ft. Lauderdale, FL 33315
        _________________________
        _________________________
 
Fax:
   



 
 
8
 
 
 
 
 
 
 
 
 


 
 